JUDGMENT
Tsoucalas, Judge:
On December 18, 1995, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the final results of Commerce’s 1990-91 administrative review, entitled Final Results of Antidumping Duty Administrative Reviews; Tapered Roller Bearings and Parts Thereof, Finished and Unfinished, From Japan and Tapered Roller Bearings, Four Inches or Less in Outside Diameter, and Components Thereof, From Japan, 58 Fed. Reg. 64,720 (1993).
On March 18, 1996, Commerce, in compliance with this Court’s remand order to correct the clerical error concerning home market parts in all of the lines in which the error exists, filed its Final Results of Redetermination Pursuant to Court Remand, NSK Ltd. and NSK Corporation v. United States, Slip Op. 95-204 (December 18, 1995) (“Remand Results”), with this Court. Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.